DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 30 September 2022 has been entered.
The disclosure is objected to because of the following informalities: At the bottom of page 11, the reference to “FIG. 1” is actually properly to “FIG. 3”, and the reference to “FIG. 2” is actually properly to “FIG. 4” in view of the changes to the Drawings in the Response filed on 30 September 2022.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-19, and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 10, the shroud material is “as abradable” and comprises “a porous ceramic-based material, and the abradables are made of CoNiCrAlY-hBN, . . .”. It is unclear where there is support for shroud material being this combination of porous ceramic-based material and having abradable made of listed materials. Regarding Claim 15, it is unclear where there is support for shroud material to be material listed in this claim as well as shroud material being porous ceramic-based material and listed abradables of previous Claim 10. Regarding Claim 16, it is unclear where there is support for a single blade consisting of combinations of the listed materials, if this is what the claim contemplates.


The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, it is unclear what is the relationship of the shroud material being “as abradables” and comprising “porous ceramic-based material, and the abradables are made of CoNiCrAlY-hBN, . . .”. It is unclear how the material is to be all of porous and ceramic-based and, also, to be made of listed abradables, which are not seemingly porous or seemingly ceramic based. 
Regarding Claim 15, it is unclear what is the claimed relationship between the material of this claim and those of the now claimed shroud material of previous Claim 10. Is this material to be in addition to that of the shroud material specifically described in Claim 10? Is this material to be that of the shroud material specifically described in Claim 10? Is this material to be that of the shroud material of an another shroud material also present but in a different area that may not have the listed abradables of previous Claim 10?
Regarding Claim 16, is unclear what is meant in the phrase “at least one blade consists of . . . and/or”, with respect to “and/or”. Are these separately listed materials possible compositions of each single blade of the at least one blade? Does the claim encompass the possibility that a single blade could constitute a composition that is formed by more than one (i.e., a combination) of the separately listed compositions in view of “and” in “and/or”? 
Regarding Claim 17, it is unclear what is the load being claimed for determining the hardness. Hardness is a load dependent parameter.
Regarding Claim 19, while this claim refers to making the articles of previous Claim 10, the steps make no mention of porous ceramic-based material of shroud, and so it is unclear how these steps lead to forming this aspect of shroud material and thus the article of previous Claim 10.
Regarding Claim 23, it is unclear at line 1, whether “PVD coating” refers to that to be applied to the tip or that to be applied to the blade body.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 15, to the extent that this claim would lead to shroud material that does not contain abradables listed in previous Claim 10, it does not properly further limit previous Claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Amendment
In view of applicant’s amendments and arguments, the objection to the Drawings of the Office Action mailed on 1 July 2022 is overcome and withdrawn.
In view of applicant’s amendments and arguments, the objection to the Specification of the Office Action mailed on 1 July 2022 is overcome and withdrawn.
In view of applicant’s amendments and arguments, the objection to the claims of the Office Action mailed on 1 July 2022 is overcome and withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 1 July 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 1 July 2022. Rejection is withdrawn.	In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Rajendran, the section 103 rejection over Rajendran in view of Wilson, the section 103 rejection over Rajendran in view of Hovseplan, the section 103 rejection over Rajendran in view of Hovseplan in view of Wilson, the section 103 rejection over Rajendran in view of Hovseplan in view of Kumar, and the section 103 rejection in view of Rajendran in view of Hovseplan in view of Kumar in view of Wilson of the Office Action mailed on 1 July 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, the restriction requirement of 16 April 2020 is WITHDRAWN, and all claims are rejoined.
While no reviewed prior art is applied in rejecting the pending claims and thus may not appear to teach or suggest the subject matter of Claims 10, 12-19, and 22-31, the written description and indefiniteness rejections set forth above should be resolved before a definitive statement of allowability over the reviewed prior art can be provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
21 October 2022